El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es un caso en que el apelante solicitó el sobresei-miénto de la causa fundándose en que no se le babía enjui-ciado dentro de 120 días después de radicarse la acusación. El artículo 448 del Código de Enjuiciamiento Criminal dis-pone :
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes;
CC %i # * #
“2. Cuando un acusado, cuyo juicio no baya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación.”
A tenor del artículo 452 del Código de Enjuiciamiento Criminal, el sobreseimiento de la acción según lo dispone el 448, imposibilita la formación de otro proceso por el mismo delito, siempre que se trate de uno menos grave. Es evidente, por tanto, que los procesos por delitos menos grave deben ser juzgados prontamente. No surge duda al-guna en la mente de nadie de que en los casos de adulte-ración de leche los infractores deben ser perseguidos vigo-rosamente. La acusación fué presentada el 30 de octubre de. 1929, y el caso no fué señalado ni visto hasta el 2 de abril de 1930.
■ Al presentarse una moción de archivo y sobreseimiento ante la Corte de Distrito de Gruavama, su juez revisó hasta cierto punto los hechos y concluyó diciendo:
“... la corte tiene el convencimiento de que ha hecho todo lo po-sible por que ningún caso prescriba, tiene el convencimiento de que ha sido humana y materialmente imposible evitar que transcurriera más del término señalado para la prescripción en algunos casos, y como tiene este convencimiento la corte tiene que declarar sin lugar la moción etc.”
*743Estamos llamados a determinar si los hechos justifica-ban esta conclusión de la corte inferior.
 Antes de proceder a ello, sería conveniente ha-cer un ligero examen de la jurisprudencia de este Tribunal. En el caso de Dyer v. Rossy, 23 D.P.R. 772, resolvimos que era el deber de la corte considerar si el juicio había sido demo-rado por más de 120 días sin el consentimiento del acusado, es decir, determinar si el fiscal aducía justa causa para la suspensión. En el caso de autos no había envuelta cuestión alguna de suspensión. El caso fué señalado y visto después de transcurridos los 120 días. En el de El Pueblo v. Cesari, 26 D.P.R. 21, resolvimos que la mera congestión del calenda-rio civil no era justa causa para la demora. En El Pueblo v. Nigaglioni, 28 D.P.R. 232, se decidió que la celebración de juicios por jurado, de casos civiles, y las vacaciones de la corte, y tal vez otras circunstancias, justificaban la dilación en dicho caso.
El de El Pueblo v. Villafañe, 37 D.P.R. 648, resolvió que a menos que se demostrara que debía darse preferencia a otros casos, el hecho de que la corte estuviera ocupada no era excusa, y que, de ser necesario, podían suspenderse otros ca-sos. El de El Pueblo v. Padilla, 36 D.P.R. 439, contiene un pronunciamiento similar. Había, sin embargo, un caso ci-tado por el apelante — El Pueblo v. Quirindongo, 33 D.P.R. 448 — en que se radicó la acusación en octubre 19 y no le fué leída al acusado hasta fines de diciembre del mismo año. Re-solvimos que si la acusación hubiera sido leída oportuna-mente, no se había mostrado razón alguna por la cual no se juzgó al acusado durante el término criminal de octubre y noviembre. El Tribunal declaró, además, que no había mo-tivo alguno por el cual no debió señalarse el caso para una fecha más temprana.
: Antes de declararse sin lugar la moción de archivo y so-breseimiento presentada en este caso, fué llamado a declarar el Secretario de la corte. La Corte de Distrito de Gruayama *744había celebrado un término para la vista de delitos menos grave, que duró desde el 3 al 10 de febrero. Nos inclinamos a convenir con el apelante en que no se demostró suficiente-mente que este caso no pudiera baber sido señalado y visto más o menos para la misma época. Se habla bastante en el récord de la necesidad de ver los casos en apelación, pero aun algunos de esos casos pudieron haber sido suspendidos para permitir que éste en particular fuese juzgado. El se-cretario de la corte también llamó la atención hacia los casos civiles que la corte había visto, pero uno de ellos pudo ser aplazado para que éste fuese señalado y visto. Según apun-tamos en el caso de El Pueblo v. Quirindongo, supra, el de-recho que tiene todo ciudadano a un juicio rápido debe te-nerse siempre presente por los funcionarios judiciales. Nos parece que siempre es posible suspender algún otro caso. Los hechos reseñados en la declaración del secretario no nos convencen en absoluto de que el caso no pudiera haber sido visto.
En el caso que nos ocupa la corte inferior adujo un se-gundo motivo, el de no ser fácil obtener los químicos del De-partamento de Sanidad, pero, evidentemente, pueden hacerse arreglos para citar a esta clase de testigos. Es innecesario considerar el otro error imputado.
' Debe revocarse la sentencia y absolverse al acusado.